Exhibit 8.1 SIDLEY AUSTIN LLP 787 SEVENTH AVENUE NEW YORK, NY10019 (212) 839 5300 (212) BEIJING BRUSSELS CHICAGO DALLAS FRANKFURT GENEVA HONG KONG LONDON LOS ANGELES NEW YORK SAN FRANCISCO SHANGHAI SINGAPORE SYDNEY TOKYO WASHINGTON, D.C. FOUNDED 1866 May 23, Steben & Company, Inc. As General Partner of Aspect Global Diversified Fund LP c/o Steben & Company, Inc. 2099 Gaither Road, Suite 200 Rockville, Maryland 20850 Re: Aspect Global Diversified Fund LP Pre-Effective Amendment No. 3 to Registration Statement on Form S-1 Dear Sir or Madam: We have acted as your counsel in connection with the preparation and filing with the
